Citation Nr: 0518710	
Decision Date: 07/11/05    Archive Date: 07/20/05

DOCKET NO.  03-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left ear otitis 
media.

2.  Entitlement to service connection for eczema (claimed as 
skin condition) due to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend




ATTORNEY FOR THE BOARD

T. Byers, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1964 to 
March 1968.

This case comes before the Board of Veterans' Appeals (Board) 
from an February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida which, inter alia, denied service connection for left 
ear otitis media and eczema.

As a preliminary matter, the Board notes that the veteran's 
representative has characterized the issues on appeal as 
service connection for eczema, and service connection for 
bilateral ear disorder, characterized as otitis externa and 
media.  However, the Board notes that the veteran's initial 
claim dated September 2002 specified left ear condition, 
which was adjudicated by the RO as left ear surgery, left ear 
hearing loss, and left ear otitis media in February 2003.  
The issues for which the veteran filed his notice of 
disagreement dated March 2003 were service connection for 
left ear otitis media and service connection for eczema.  The 
issues addressed in the Statement of the Case (SOC) dated 
June 2003 and the Supplemental Statement of the Case (SSOC) 
dated April 2004 were limited to service connection for left 
ear otitis media and service connection for eczema.  The 
veteran specified in his appeal to the Board dated June 2003 
that the issues being appealed were service connection for 
left ear otitis media and service connection for eczema.  The 
Board therefore notes that the only issues on appeal are 
service connection for left ear otitis media and service 
connection for eczema.

The veteran requested and attended a June 2003 hearing before 
the Decision Review Officer (DRO).  The transcript is on 
file.  

The issue of entitlement to service connection for left ear 
otitis media is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The evidence does not show that the claimed eczema is 
related to the veteran's active service.

3.  Eczema is not a disease subject to presumptive service 
connection.

4.  Eczema is not a disease specific to radiation-exposed 
veterans.

5.  Eczema is not a radiogenic disease.


CONCLUSION OF LAW

Eczema neither occurred in nor was aggravated by service, nor 
may it be presumed to have been so incurred due to exposure 
to ionizing radiation.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2004); and 
VAOPGCPREC 7-2004.

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed in this 
decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the RO letter dated December 2002; SOC 
issued June 2003; and the SSOC issued April 2004.  In 
addition, the December 2002 RO letter, the June 2003 SOC, and 
the April 2004 SSOC also provided the veteran with specific 
information concerning the VCAA.  Thus, no further notices 
are required.  See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports related to the veteran's claim for service connection 
for eczema.  Thus, the Board finds that no additional 
evidence, which may aid the veteran's claim or might be 
pertinent to the bases of the claim, has been submitted, 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim for 
service connection and to respond to VA notices.  Although 
the VA notices that were provided to the appellant do not 
contain the "fourth element" per se, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  By the 
informational letters, and the statement of the case, VA 
satisfied the fourth element of the notice requirements.  
Therefore, to decide the appeal regarding the veteran's claim 
discussed herein would not be prejudicial error to the 
claimant.  See VAOPGCPREC 7-2004.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  See also Mayfield v. 
Nicholson, No. 02-1077, 2005 WL 957317 (Vet. App. Apr. 14, 
2005).  In this case, because each of the four content 
requirements of a VCAA notice have been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  See 
VAOPGCPREC 7-2004. 

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
one year after active service; this presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, if a condition noted during service is not shown 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection. 38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that the appellant had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the case 
law of the Court, lay observation is competent.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

The veteran's service medical records are devoid of any skin 
conditions that could be related to eczema.  The first 
evidence on record of treatment for eczema is VA treatment 
records dated October 2002.  There was no evidence in these 
VA treatment records to suggest that the claimed eczema was 
incurred in or aggravated by service.

The veteran presented testimony at a DRO hearing in March 
2004.  The veteran has stated that the claimed eczema began 
around the year 1994.  In this regard, he testified that he 
was exposed radiation while aboard a submarine in service.  
The veteran claimed to have been seen by two private 
physicians, who he claimed were unhelpful, and offered no 
etiology for the his skin condition.

Upon a review of the evidence, the Board finds that the 
preponderance of the evidence in this case is against an 
award of service connection for eczema.  The record simply 
does not include evidence that the veteran had an inservice 
disability.  Moreover, there is no medical evidence of a 
nexus between eczema currently shown and service.  Also, 
eczema is not a disease subject to presumption of service 
connection if manifested to a compensable degree within one 
year after active service.  There is no factual or legal 
basis to attribute eczema, first documented nearly three 
decades after service, to service on a direct or presumptive 
basis.  In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and 
resolving reasonable doubt in the veteran's favor under 38 
U.S.C.A. § 5107(b) does not apply.

The Board further notes the service connection for disability 
that is claimed to be attributable to exposure to ionizing 
radiation during service can also be demonstrated by several 
other methods.  Davis v. Brown, 10 Vet. App. 209, 211 (1997); 
Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there 
are certain types of cancer that are presumptively service 
connected, specific to "radiation-exposed veterans."  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  Second, when a 
"radiogenic disease" first becomes manifest after service, 
and it is contended that the disease resulted from exposure 
to ionizing radiation during service, various development 
procedures must be undertaken in order to establish whether 
or not the disease developed as a result of exposure to 
ionizing radiation.  38 C.F.R. § 3.311(a)(1).  Third, even if 
the claimed disability is not listed as a presumptive disease 
under 38 C.F.R. § 3.309(d) or as a radiogenic disease under 
38 C.F.R. § 3.311, service connection must still be 
considered under 38 C.F.R. § 3.303(d) in order to determine 
whether the disease diagnosed after discharge was incurred 
during active service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

A "radiation-exposed veteran" is defined as either a veteran 
who while serving on active duty, or an individual who while 
serving on active duty for training or inactive duty 
training, participated in a radiation-risk activity.  38 
C.F.R. 
§ 3.309(d)(3)(i).  "Radiation-risk activity" is defined to 
mean onsite participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan, or Nagasaki, Japan, by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; internment as a prisoner of war (or service on active 
duty in Japan immediately following such internment) during 
World War II which resulted in an opportunity for exposure to 
ionizing radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946; service in 
which the service member was, as part of his or her official 
military duties, present during a total of at least 250 days 
before February 1, 1992, on the grounds of a gaseous 
diffusion plant located in Paducah, Kentucky, Portsmouth, 
Ohio, or the area identified as K25 at Oak Ridge, Tennessee, 
if, during such service, the veteran: 1) was monitored for 
each of the 250 days of such service through the use of 
dosimetry badges for exposure at the plant of the external 
parts of the veteran's body to radiation, or 2) served for 
each of the 250 days of such service in a position that had 
exposures comparable to a job that is or was monitored 
through the use of dosimetry badges, or; service before 
January 1, 1974, on Amchitka Island, Alaska, if, during such 
service, the veteran was exposed to ionizing radiation in the 
performance of duty related to the Long Shot, Milrow, or 
Cannikin underground nuclear tests.  38 C.F.R. § 
3.309(d)(3)(ii).

Diseases specific to radiation-exposed veterans for the 
purpose of presumptive service connection are the following: 
(i) leukemia (other than chronic lymphocytic leukemia); (ii) 
cancer of the thyroid; (iii) cancer of the breast; (iv) 
cancer of the pharynx; (v) cancer of the esophagus; (vi) 
cancer of the stomach; (vii) cancer of the small intestine; 
(viii) cancer of the pancreas; (ix) multiple myeloma; (x) 
lymphomas (except Hodgkin's disease); (xi) cancer of the bile 
ducts; (xii) cancer of the gall bladder; (xiii) primary liver 
cancer (except if cirrhosis or hepatitis B is indicated); 
(xiv) cancer of the salivary gland; (xv) cancer of the 
urinary tract; (xvii) cancer of the bone; (xviii) cancer of 
the brain; (xix) cancer of the colon; (xx) cancer of the 
lung; and (xxi) cancer of the ovary.  38 C.F.R. § 
3.309(d)(2).

Diseases identified under the second criteria are: i) all 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) thyroid cancer; (iii) breast cancer; (iv) 
lung cancer;  (v) bone cancer; (vi) liver cancer; (vii) skin 
cancer; 


(viii) esophageal cancer; (ix) stomach cancer; (x) colon 
cancer; (xi) pancreatic cancer; (xii) kidney cancer; (xiii) 
urinary bladder cancer; (xiv) salivary gland cancer; (xv) 
multiple myeloma; (xvi) posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) 
ovarian cancer; (xix) parathyroid adenoma; (xx) tumors of 
the brain and central nervous system; (xxi) cancer of the 
rectum; (xxii) lymphomas other than Hodgkin's disease; 
(xxiii) prostate cancer; and (xxiv) any other cancer.  38 
C.F.R. § 3.311(b)(2).

In the present case, the veteran claims his currently 
diagnosed eczema was the result of exposure to ionizing 
radiation while in service.  As an initial matter, the Board 
finds that the medical evidence does not show that the 
veteran's eczema had its onset during service or the one-year 
presumptive period following separation from service.  In 
fact, the veteran stated in his March 2004 DRO hearing that 
the onset of his eczema was not until 1994.  The veteran 
contends that his post-service eczema was caused by exposure 
to radiation during active service.

The Board notes that the first method of establishing service 
connection is not available to the veteran in this case, as 
eczema is not listed under 38 U.S.C.A. 
§ 1112(c) and 38 C.F.R. § 3.309.  The Board also notes that 
the second method is likewise not  available to the veteran 
in this case, as eczema is not listed under 38 C.F.R. § 
3.311.

Under the third criteria, a disability diagnosed after 
service may be service connected if all the evidence 
establishes that the disease was established in service.  38 
C.F.R. § 3.303 (d).  Upon review of the evidence, the Board 
finds that there is no evidence that establishes that the 
veteran's eczema was established in service.  In fact, the 
veteran has stated that the onset of the eczema was not until 
1994.  Therefore, the evidence does not support a grant of 
service connection for eczema under this criteria.


ORDER

Service connection for eczema to include as a result of 
exposure to ionizing radiation, is denied.



REMAND

Review of the service medical records shows that the veteran 
received treatment in service for left ear pain, 
characterized by the examining physician as otitis externa.  
Also, the Board notes that in the veteran's DRO hearing, the 
veteran stated that he received surgery from a Coast Guard 
physician, who inserted a tube into his left ear.  There are 
no records of this surgery on file, and it is unclear from 
the record exactly when the veteran underwent this surgery.  
The Board further notes that the veteran has not received the 
benefit of a VA examination with etiology opinions regarding 
the claimed left ear otitis media.  If the medical evidence 
of record is insufficient, or, in the opinion of the Board, 
of doubtful weight or credibility, the Board is always free 
to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  However, it is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Accordingly, in 
order to afford the veteran due process of law, the veteran 
should be scheduled to undergo a VA examination in order to 
obtain a medical opinion regarding the etiology of the 
claimed disorder.  See Duenas v. Principi, 18 Vet. App. 512 
(2004). 

As well, the RO should attempt to obtain any additional 
private and VA treatment medical records available.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his claimed 
left ear otitis media since his discharge 
from service in March 1968, and to 
furnish signed authorizations for release 
to the VA of private medical records in 
connection with each non-VA source 
identified.  Additionally, the RO should 
request that the veteran provide 
information as to the dates of any 
treatment for his claimed disabilities at 
any VA Medical Center since his discharge 
from service.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  Only after the development described 
above has been completed, the RO should 
make arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examination:
a)  The veteran should be scheduled to 
undergo a VA examination, by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed left ear otitis media.  If no 
such disorder is found by this examiner, 
the examiner should so indicate.  The RO 
should send the claims folder to the 
examiner for review.  The claims folder 
must be thoroughly reviewed by the 
examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis and etiology of the claimed 
disorder.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
claimed left ear otitis media was 
incurred during the veteran's active 
service, became manifest to a compensable 
degree within a one year period of his 
discharge from service, or is otherwise 
related to his active service.  The VA 
specialist should render an opinion as to 
whether it is at least as likely as not 
that the claimed left ear otitis media is 
related to any post-service event(s) or 
diseases.  If the etiology of the claimed 
disorder is attributed to multiple 
factors/events, the examiner should 
specify which symptoms/diagnoses are 
related to which factors/events.  It is 
requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
disorder.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a written report.

3.  The RO must review the claims folder 
and ensure that all of the foregoing 
development efforts have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Remand instructions of the Board are 
neither optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

4.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
left ear otitis media.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 Department of Veterans Affairs


